                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT CHATTANOOGA


 UNITED STATES OF AMERICA              )
                                       )      Case No. 1:18-cr-84
 v.                                    )      Judge Mattice
                                       )
 STEWART MITCHELL                      )


                                      NOTICE


       The Court has been informed the defendant, his attorney, and the government

 have reached a plea agreement in this case. Therefore, PLEASE TAKE NOTICE that a

 rearraignment (change of plea) hearing is SET for 9:00 a.m. on Monday,

 October 29, 2018, before the United States District Judge, United States Courthouse,

 Third Floor Courtroom, 900 Georgia Avenue, Chattanooga, Tennessee.



                                       HARRY S. MATTICE, JR.
                                       UNITED STATES DISTRICT JUDGE

                                       By:    /s/ Martha Corts
                                              Judicial Assistant to Judge Mattice


 October 3, 2018




Case 1:18-cr-00084-HSM-CHS Document 44 Filed 10/03/18 Page 1 of 1 PageID #: 99
